DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated September 22, 2022.  Claims 1, 5, 6, 7, 8, 10, 12, 16, 17, 18, and 19 are currently amended and claims 1-22 remain pending in the application and have been fully considered by Examiner.    
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claim 1, Applicant primarily argues that Figures 4 and 5 of Angyal teach that “the ASTs are regenerated for each synchronization operation of Angyal” and thus “the ASTs of Angyal are not persistent when the synchronization is complete...Since the ASTs of Angyal are regenerated based on parsing when synchronization is needed, Applicant submits that Angyal does not disclose the ISR of the instant claims.”  Examiner respectfully disagrees with this characterization of Angyal. Angyal specifically teaches that “Both round-trips are incremental and do not destroy the artifacts to rebuild them again from scratch.”1 (Emphasis added).

With respect to all other claims, Applicant references the arguments made with respect to claim 1, which are not persuasive for the reason detailed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angyal et al. “A Synchronizing Technique for Syntactic Model-Code Round-Trip Engineering” (hereinafter Angyal).

	With respect to claim 1, Angyal discloses A method for facilitating round-trip engineering in a development environment, comprising: 
	maintaining an intermediate system representation (ISR) for a set of artifacts associated with a piece of software, wherein the set of artifacts includes a piece of code and a development model, and wherein the ISR remains persistent without requiring to be regenerated when the piece of code and the development model is synchronized (e.g., Figs. 2-6 and associated text, e.g., p. 467, The block diagram of the context around model code round-trip is depicted in Fig. 2. According to the taxonomy of models in MDA, the DSM is called as the Platform-Independent Model (PIM) [development model], and AST model is Platform-Specific Model (PSM) [ISR]. There are two different round-trip tasks between PIM-PSM and PSM-code.... PSM [ISR] is just an intermediate artifact, which cannot be edited directly, and thus, it remains unmodified until the synchronization.... According to that paper, our synchronization space is composed of two overlapping domains; the union of these domains is the PSM. Both round-trips are incremental and do not destroy the artifacts to rebuild them again from scratch [the ISR remains persistent without requiring to be regenerated when the piece of code and the development model is synchronized]; p. 467-468, The next phase reconciles the states of the PSM (AST model) and source code [piece of code] by a fine grained merge.); 
	incorporating, in a respective component of the ISR, a reference to a code block in the piece of code and a corresponding model element in the development model, wherein the component represents the code block and the model element in the ISR (e.g., Fig. 6 and associated text, e.g., p. 469, The following example illustrates the change propagation process between PSM and source code using the AST-based approach. The PSM has to be an AST model, in this case, represented by the previously mentioned CodeDOM instance model. Fig. 6 depicts the initial state of a part of the CodeDOM model and the related source code fragment.... Two lines of method lbOrders_SelectedIndexChanged are highlighted, and the corresponding CodeDOM tree nodes are also provided; p. 467, There is an AST model, in very low level of abstraction, which exactly represents the code, since it is built from AST element of the target language; p. 468, g. There is an obvious one-to-one mapping between the AST model and the parsed source code; see also p. 466, section 2.3 Graph Rewriting-based Code Generation.); 
	in response to determining a first update in a first segment of a first artifact of the set of artifacts, identifying, in the ISR, a first component corresponding to the first segment (e.g., Figs. 4-8 and associated text, e.g., p. 469, If the domain-specific PIM is modified [a first update in a first segment of a first artifact], the differences are propagated into the CodeDOM model [identifying, in the ISR, a first component corresponding to the first segment] via model transformations. Now we have to synchronize the changed model with the source code [a second segment in a second artifact].);
	identifying a second segment in a second artifact from the set of artifacts based on the first component in the ISR (e.g., Figs. 4-8 and associated text, e.g., p. 469, If the domain-specific PIM is modified [a first update in a first segment of a first artifact], the differences are propagated into the CodeDOM model [based on the first component in the ISR] via model transformations. Now we have to synchronize the changed model with the source code [a second segment in a second artifact].); and 
	propagating a second update to the second segment to reflect the first update in the first segment (Id.; see also, p. 470, The calculated edit operations are executed on the opposite artifacts in order to propagate the changes. The results are depicted in Fig. 8. The presented method supports the incremental synchronization between the modified code and the altered model. Now, both the model and code representations contain the same, syntactically correct logic.); and
	maintaining the first component in the ISR upon propagating the second update while the first and second segments exist (e.g., Figs. 2-6 and associated text, e.g., p. 467, The block diagram of the context around model code round-trip is depicted in Fig. 2. According to the taxonomy of models in MDA, the DSM is called as the Platform-Independent Model (PIM), and AST model is Platform-Specific Model (PSM) [ISR]. There are two different round-trip tasks between PIM-PSM and PSM-code.... PSM [ISR] is just an intermediate artifact, which cannot be edited directly, and thus, it remains unmodified until the synchronization.... According to that paper, our synchronization space is composed of two overlapping domains; the union of these domains is the PSM. Both round-trips are incremental and do not destroy the artifacts to rebuild them again from scratch [maintaining the first component in the ISR upon propagating the second update while the first and second segments exist].).

	With respect to claim 2, Angyal also discloses determining a set of operations on the ISR based on the first update in the first segment (e.g., Figs. 4-8 and associated text, e.g., p. 469, If the domain-specific PIM is modified [a first update in a first segment of a first artifact], the differences are propagated into the CodeDOM model [ISR] via model transformations [determining a set of operations on the ISR]. Now we have to synchronize the changed model with the source code.).

	With respect to claim 3, Angyal also discloses wherein determining the set of operations on the ISR comprises one or more of: looking up the first update in a direct mapping between the first update and the set of operations; [and traversing a decision tree associated with the ISR and the first update] (e.g., Fig. 3 and associated text, e.g., p. 467, The trace model [direct mapping between the first update and the set of operations], that is created and maintained while the transformation is executed, should refer to the unique identifiers of the source model element(s), the target element(s), and the identifier of the rule that was applied on these elements. The trace information is created and used only by transformations and not by the model visualization framework. This trace model helps the synchronization of the source and target models by pairing the coherent elements between the two models, and also stores the relevant properties....A suitably designed trace model can facilitate detecting the changes in PIMp. 468, The responsibility of this transformation is to incrementally refresh the PIM, using the trace model if necessary.).

	With respect to claim 4, Angyal also discloses wherein propagating the second update comprises determining operations of the second update based on one or more of: the first update in the first segment; and the set of operations on the ISR (e.g., Figs. 1-8 and associated text, e.g., pp. 467-468, The next phase reconciles the states of the PSM (AST model) and source code by a fine grained merge approach, which is further elaborated in Subsection 3.3. This is the heart of the model-code round-trip, a bi-directional incremental merge that is based on a three-way tree differencing, which also considers the previous synchronized source code as initial state. At this point, all changes of the PIM were propagated to the source code, indirectly via the PSM, and the PSM contains all code changes as well; p. 469, If the domain-specific PIM is modified, the differences are propagated into the CodeDOM model via model transformations. Now we have to synchronize the changed model with the source code; p. 470, The calculated edit operations are executed on the opposite artifacts in order to propagate the changes. The results are depicted in Fig. 8. The presented method supports the incremental synchronization between the modified code and the altered model. Now, both the model and code representations contain the same, syntactically correct logic.).

	With respect to claim 5, Angyal also discloses augmenting the respective component of the ISR with metadata associated with the set of artifacts, wherein the metadata comprises one or more of: [developer information of the first segment, developer information of the second segment, formatting,] syntax (e.g., Fig. 6 and associated text, e.g., p. 469, The PSM has to be an AST model, in this case, represented by the previously mentioned CodeDOM instance model. Fig. 6 depicts the initial state of a part of the CodeDOM model and the related source code fragment; see also p. 466, CodeDOM can be considered as an abstract syntax tree.), [comments, and non-code content].

	With respect to claim 6, Angyal also discloses wherein the ISR is represented as an augmented abstract syntax tree (AAST), wherein the respective component of the ISR is a tree node of the AAST that has been augmented with the metadata (e.g., Fig. 6 and associated text, e.g., p. 469, The PSM has to be an AST model, in this case, represented by the previously mentioned CodeDOM instance model. Fig. 6 depicts the initial state of a part of the CodeDOM model and the related source code fragment; see also p. 466, CodeDOM can be considered as an abstract syntax tree).

	With respect to claim 7, Angyal also discloses determining a plurality of developers contributing to different segments of an artifact based on the metadata (e.g., Figs. 2-9 along with associated text, e.g., p. 470, The developers can create infinite number of combination the AST elements in the source code through programming; p. 471, After an iteration, developers have executable software to use and to draw conclusions from it, and to incorporate the observations into the next iteration of the project.); and locking a respective component of the ISR associated with an individual segment of the artifact on behalf of a corresponding developer (Id., see also p. 467, The goal is to reconcile the PIM with the code, the PSM is just an intermediate artifact, which cannot be edited directly [locking], and thus, it remains unmodified until the synchronization).

	With respect to claim 9, Angyal also discloses determining whether the second update can be generated automatically (e.g., Figs. 2-8, p. 466, The CodeDOM model is traversed, while a CodeDOM tree is built in the memory that automatically supports source code generation with one of its built-in prettyprinters; pp. 467-468, The next phase reconciles the states of the PSM (AST model) and source code by a fine grained merge approach, which is further elaborated in Subsection 3.3.); in response to determining that the second update can be generated automatically, generating operations of the second update and applying the generated operations on the second segment (Id.; see also p. 469, If the domain-specific PIM is modified, the differences are propagated into the CodeDOM model via model transformations. Now we have to synchronize the changed model with the source code, but meanwhile, the code has also been modified.); and in response to determining that the second update can be automatically generated, annotating the second segment for updating (Id.; see also p. 470, The calculated edit operations are executed on the opposite artifacts in order to propagate the changes. The results are depicted in Fig. 8. The presented method supports the incremental synchronization between the modified code and the altered model. Now, both the model and code representations contain the same, syntactically correct logic.).

	With respect to claim 11, Angyal also discloses storing a file representing the ISR in a local storage device without storing files representing the set of artifacts (e.g., Figs. 2-8 and associated text, e.g., p. 469, If the domain-specific PIM is modified, the differences are propagated into the CodeDOM model via model transformations; see also pp. 467-468.); and in response to a request for accessing an artifact, generating a file representing the artifact from the ISR (e.g., Figs. 2-8 and associated text, e.g., p. 470, The calculated edit operations are executed on the opposite artifacts in order to propagate the changes [generating a file representing the artifact from the ISR]. The results are depicted in Fig. 8. The presented method supports the incremental synchronization between the modified code and the altered model. Now, both the model and code representations contain the same, syntactically correct logic.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angyal in view of Aldrich et al. 8234105 (hereinafter Aldrich).

	With respect to claim 12, Angyal discloses [A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform] a method for facilitating round-trip engineering in a development environment, the method comprising: 
	maintaining an intermediate system representation (ISR) for a set of artifacts associated with a piece of software, wherein the set of artifacts includes a piece of code and a development model, and wherein the ISR remains persistent without requiring to be regenerated when the piece of code and the development model (e.g., Figs. 2-6 and associated text, e.g., p. 467, The block diagram of the context around model code round-trip is depicted in Fig. 2. According to the taxonomy of models in MDA, the DSM is called as the Platform-Independent Model (PIM) [development model], and AST model is Platform-Specific Model (PSM) [ISR]. There are two different round-trip tasks between PIM-PSM and PSM-code.... PSM [ISR] is just an intermediate artifact, which cannot be edited directly, and thus, it remains unmodified until the synchronization.... According to that paper, our synchronization space is composed of two overlapping domains; the union of these domains is the PSM. Both round-trips are incremental and do not destroy the artifacts to rebuild them again from scratch [the ISR remains persistent without requiring to be regenerated when the piece of code and the development model is synchronized]; p. 467-468, The next phase reconciles the states of the PSM (AST model) and source code [piece of code] by a fine grained merge.); 
	incorporating, in a respective component of the ISR, a reference to a code block in the piece of code and a corresponding model element in the development model, wherein the component represents the code block and the model element in the ISR (e.g., Fig. 6 and associated text, e.g., p. 469, The following example illustrates the change propagation process between PSM and source code using the AST-based approach. The PSM has to be an AST model, in this case, represented by the previously mentioned CodeDOM instance model. Fig. 6 depicts the initial state of a part of the CodeDOM model and the related source code fragment.... Two lines of method lbOrders_SelectedIndexChanged are highlighted, and the corresponding CodeDOM tree nodes are also provided; p. 467, There is an AST model, in very low level of abstraction, which exactly represents the code, since it is built from AST element of the target language; p. 468, g. There is an obvious one-to-one mapping between the AST model and the parsed source code; see also p. 466, section 2.3 Graph Rewriting-based Code Generation.); 
	in response to determining a first update in a first segment of a first artifact of the set of artifacts, identifying, in the ISR, a first component corresponding to the first segment (e.g., Figs. 4-8 and associated text, e.g., p. 469, If the domain-specific PIM is modified [a first update in a first segment of a first artifact], the differences are propagated into the CodeDOM model [identifying, in the ISR, a first component corresponding to the first segment] via model transformations. Now we have to synchronize the changed model with the source code [a second segment in a second artifact].);
	identifying a second segment in a second artifact from the set of artifacts based on the first component in the ISR (e.g., Figs. 4-8 and associated text, e.g., p. 469, If the domain-specific PIM is modified [a first update in a first segment of a first artifact], the differences are propagated into the CodeDOM model [based on the first component in the ISR] via model transformations. Now we have to synchronize the changed model with the source code [a second segment in a second artifact].); 
	propagating a second update to the second segment to reflect the first update in the first segment (Id.; see also, p. 470, The calculated edit operations are executed on the opposite artifacts in order to propagate the changes. The results are depicted in Fig. 8. The presented method supports the incremental synchronization between the modified code and the altered model. Now, both the model and code representations contain the same, syntactically correct logic.); and 
	maintaining the first component in the ISR upon propagating the second update while the first and second segments exist (e.g., Figs. 2-6 and associated text, e.g., p. 467, The block diagram of the context around model code round-trip is depicted in Fig. 2. According to the taxonomy of models in MDA, the DSM is called as the Platform-Independent Model (PIM), and AST model is Platform-Specific Model (PSM) [ISR]. There are two different round-trip tasks between PIM-PSM and PSM-code.... PSM [ISR] is just an intermediate artifact, which cannot be edited directly, and thus, it remains unmodified until the synchronization.... According to that paper, our synchronization space is composed of two overlapping domains; the union of these domains is the PSM. Both round-trips are incremental and do not destroy the artifacts to rebuild them again from scratch [maintaining the first component in the ISR upon propagating the second update while the first and second segments exist].).
 	To the extent that Angyal does not explicitly disclose A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform, this is taught in analogous art, Aldrich (e.g., col. 4:50-54, As will be described in detail below, workstation 110 may perform certain operations in response to processing unit 220 executing software instructions contained in a computer-readable medium, such as main memory 230.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Angyal with the invention of Aldrich because computer-readable media storing instruction executed by a processor is a well-known and effective method of implementing computer-based methods.  

With respect to claims 10 and 21, Angyal also discloses [determining execution of a first code block in the piece of code; and annotating a first model element in the development model,] wherein the first code block and the first model element are associated with a same component in the ISR (e.g., Fig. 6 and associated text, e.g., p. 469, The following example illustrates the change propagation process between PSM and source code using the AST-based approach. The PSM has to be an AST model, in this case, represented by the previously mentioned CodeDOM instance model. Fig. 6 depicts the initial state of a part of the CodeDOM model and the related source code fragment.... Two lines of method lbOrders_SelectedIndexChanged are highlighted, and the corresponding CodeDOM tree nodes are also provided; p. 467, There is an AST model, in very low level of abstraction, which exactly represents the code, since it is built from AST element of the target language; p. 468, g. There is an obvious one-to-one mapping between the AST model and the parsed source code; see also p. 466, section 2.3 Graph Rewriting-based Code Generation.). 
To the extent that Angyal does not disclose determining execution of a first code block in the piece of code; and annotating a first model element in the development model, this is taught in analogous art, Aldrich (e.g. Figs. 7-9 and associated text, e.g., col. 11:45-57, the CFGs and correspondence information shown in FIG. 9 may be generated based on the following procedure: .... initiate code generation, compilation, linking and downloading to a target; (3) extract the CFG for the generated implementation code, re-execute the test suite on code level, measure code coverage and annotate the covered/uncovered coverage objectives to the respective parts of the codes' CFG.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Angyal with the invention of Aldrich because “the coverage results can provide a useful way to interpret results and pinpoint the cause of missing code coverage,” as suggested by Aldrich (see col. 12:23-26).  

	With respect to claim 13, please see the rejection of claim 2 above, as the limitations are substantially the same.

	With respect to claim 14, please see the rejection of claim 3 above, as the limitations are substantially the same.

	With respect to claim 15, please see the rejection of claim 4 above, as the limitations are substantially the same.

	With respect to claim 16, please see the rejection of claim 5 above, as the limitations are substantially the same.
	
	With respect to claim 17, please see the rejection of claim 6 above, as the limitations are substantially the same.

	With respect to claim 18, please see the rejection of claim 7 above, as the limitations are substantially the same.

	With respect to claim 20, please see the rejection of claim 9 above, as the limitations are substantially the same.
	
	With respect to claim 22, please see the rejection of claim 11 above, as the limitations are substantially the same.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Angyal in view of Antkiewicz et al. “Framework-Specific Modeling Languages with Round-Trip Engineering”.

	With respect to claim 8, Angyal also discloses determining changes to a second component of the ISR based on changes [from a plurality of developers] to the first artifact; merging the changes to the second component to generate a third component of the ISR that replaces the second component and is consistent with the changes; and updating the second artifact to be consistent with the third component (e.g., Figs. 2-6 and associated text, e.g., p. 467, This section presents our DSM [ISR]-source code [second artifact] incremental synchronization proposal that uses graph transformations and three-way tree merging to reconcile the two artifacts....The block diagram of the context around model code round-trip is depicted in Fig. 2. According to the taxonomy of models in MDA, the DSM is called as the Platform-Independent Model (PIM) [development model], and AST model is Platform-Specific Model (PSM) [ISR]. There are two different round-trip tasks between PIM-PSM and PSM-code [second artifact].... PSM [ISR] is just an intermediate artifact, which cannot be edited directly, and thus, it remains unmodified until the synchronization.... According to that paper, our synchronization space is composed of two overlapping domains; the union of these domains is the PSM. Both round-trips are incremental and do not destroy the artifacts to rebuild them again from scratch.... changes in PIM [first artifact] should be propagated to PSM [ISR]; p. 467-468, The next phase reconciles the states of the PSM (AST model) [ISR] and source code [second artifact] by a fine grained merge.).  
	Angyal does not appear to disclose from a plurality of developers. However, this is taught in analogous art, Antkiewicz (see Fig. 2 and associated text, e.g., pp. 697-698, In this section, we present a particular approach, which we refer to as agile round-trip engineering. The approach supports on-demand, rather than instantaneous, synchronization. The artifacts to be synchronized can be independently edited by developers in their local workspaces, and the reconciliation of the differences can be done iteratively. Furthermore, the agile approach assumes that a model can be completely retrieved from the code using static analysis. We believe that our approach fits agile development particularly well because it supports collaborative, CVS-style development and models do not have to be maintained separately if not desired; see also p. 700, The current prototype implementation of the FSML consists of a metamodel defining the abstract syntax and the forward and reverse mappings, and it supports full round-trip engineering as described in the previous section.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Antkiewicz because it “fits agile development particularly well because it supports collaborative, CVS-style development and models do not have to be maintained separately if not desired,” as suggested by Antkiewicz (see p. 698).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Angyal in view of Aldrich, and further in view of Antkiewicz et al. “Framework-Specific Modeling Languages with Round-Trip Engineering”.

	With respect to claim 19, please see the rejection of claim 8 above, as the limitations are substantially the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Razavi et al. “Incremental model synchronization in model driven development environments” discloses a method for re-synchronizing software models in an incremental fashion such that the time required is proportional to the size of the changes and not that of the models involved.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192/2194
                                                                                                                                                                                                 


	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Angyal at p. 467, right column, section 3.2. PIM-PSM Round-trip.